DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities, and should be:
“…wherein each [[of]] ultrasonic sensor of the plurality of ultrasonic sensors is electrically connected to the first shield…”

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zekulin et al. (U.S. Patent 4,063,457) in view of Hofmann (U.S. Pub. 2009/0277272), and further in view of Pitts (U.S. Patent 4,077,022).

Regarding claim 7, Zekulin disclose (Figs. 1-6) an ultrasonic probe (see Abstract) having an internal volume (as shown in Figs. 1-2), the ultrasonic probe comprising a plurality of conductors 26 (col. 3, lines 28-31), each of the plurality of conductors 26 being individually insulated (col. 3, lines 36-38); a plurality of ultrasonic sensors 19/20 (Abstract; col. 2, lines 34-37) disposed within the internal volume (as shown in Fig. 2); wherein each ultrasonic sensor 19/20 of the plurality of ultrasonic sensors is electrically connected to a separate one of the plurality of conductors 26 (as shown in Fig. 2); and that the ultrasonic sensors are configured to emit soundwaves through a sidewall 17 and a conduit 21 (as shown in Fig. 2).
Zekulin does not disclose the ultrasonic sensors are configured to detect the soundwaves echoed back through the conduit and the sidewall.
Hofmann discloses (Fig. 1) the ultrasonic sensors (ultrasound transceiver: see par. [0031]) are configured to emit soundwaves through a sidewall and a conduit (as shown in Fig. 
Since the art (Hofmann) recognizes that an ultrasonic transceiver is an equivalent of Zekulin’s ultrasonic emitter/receiver (see Hoffmann: [0031] and [0034]), and known for the same purpose of detecting the presence of/properties of a fluid in a vessel/conduit, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zekulin’s device so that the ultrasonic sensors are configured to detect the soundwaves echoed back through the conduit and the sidewall, as taught by Hofmann.  See MPEP 2144.06(II).
Zekulin also does not disclose a multi conductor shielded cable comprising a first shield, a second shield the first shield comprising an outer shield, each of the plurality of conductor being individually insulated but not individually shielded; and wherein each ultrasonic sensor of the plurality of ultrasonic sensors is electrically connected to the first shield, and the second shield comprises a ground path of the multi conductor shielded cable.
Pitts discloses (Figs. 2A, 2B, and 3) a multi conductor shielded cable (as shown in Figs. 2A-2B) comprising a first shield 31-36 (i.e. the conductors form a shield: col. 3, lines 19-21), and a second shield 48 (i.e. armor: col. 3, lines 25-26), the first shield 31-36 comprising an outer shield (i.e. around the inner conductor 28: see Fig. 2B), each of the plurality of conductors 31-36 being individually insulated (col. 1, lines 57-59) but not individually shielded (since the collectively form a shield); and wherein each ultrasonic sensor (when combined with Zekulin) of the plurality of ultrasonic sensors (as in Zekulin, see above) is electrically connected to the first 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zekulin’s device so that the ultrasonic probe comprises a multi conductor shielded cable comprising a first shield, a second shield the first shield comprising an outer shield, each of the plurality of conductor being individually insulated but not individually shielded; and wherein each ultrasonic sensor of the plurality of ultrasonic sensors is electrically connected to the first shield, and the second shield comprises a ground path of the multi conductor shielded cable, as taught by Pitts.
Such a modification would improve the application of individual signals to each conductor (Pitts: col. 4, lines 28-35), which would be advantageous for the ultrasonic level sensing device of Zekulin, which has a plurality of individual level sensors.

Regarding claims 8 and 9, Zekulin is applied as above, but does not disclose the second shield comprises an earth ground path of the multi conductor shielded cable; and the second shield is an outermost shield of the multi conductor shielded cable.
Pitts discloses (Figs. 2A, 2B, and 3) the second shield 48 comprises an earth ground path (col. 3, lines 25-26; see Fig. 3) of the multi conductor shielded cable (as shown in Figs. 2B and 3); and the second shield 48 is an outermost shield (as shown in Fig. 2B) of the multi conductor shielded cable (Fig. 2B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zekulin’s device so that the second shield comprises an 
Such a modification would protect the multi-conductor cable from undesired outside influences.

Response to Arguments
Applicant’s arguments with respect to claims 7-9 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852